Title: Examination before the Committee of the Whole of the House of Commons, 13 February 1766
From: 
To: 


During the sittings of the House of Commons as a Committee of the Whole to consider problems resulting from colonial opposition to the Stamp Act, that body devoted most of the sessions of February 11, 12, and 13 to the examination of witnesses. These men, who attended at the bar of the House, included English merchants, colonials, and others conversant with the attitude of the Americans and its effects on British trade. The principal witness on Thursday, February 13, was Benjamin Franklin. Because of his position as agent of the Pennsylvania Assembly, his office of deputy postmaster general of America under the Crown, and more especially his generally recognized familiarity with the colonies at large and his personal standing and reputation, his testimony was regarded as especially important.
At this time the clerk of the House of Commons was Thomas Tyrwhitt; the clerk assistant was John Hatsell, part of whose duty it was to attend the sittings of the Committee of the Whole and record its proceedings. A parliamentary resolution of 1738, however, forbade the publication of reports of debates, although the newspapers and other journals employed various subterfuges to evade the prohibition. On April 7 William Strahan wrote David Hall that the clerk of the Commons had promised him a copy of Franklin’s “Whole Examination,” and on May 10 he sent the American printer the document, “which I have at last procured with great Difficulty, and with some Expense.” He added that he had generally inserted in the margins the name of the questioner “and where doubtful, whether he was a Friend or an Enemy.”
Strahan stressed to the Philadelphia printer the effect of Franklin’s testimony: “To this very Examination, more than to any thing else, you are indebted to the speedy and total Repeal of this odious Law. The Marquis of Rockingham [first lord of the Treasury] told a friend of mine a few Days after, That he never knew Truth make so great a Progress in so very short a Time. From that very Day, the Repeal was generally and absolutely determined, all that passed afterwards being only mere Form, which even in Business the most urgent must always be regarded. Happy Man! In Truth, I almost envy him the inward Pleasure, as well as the outward Fame, he must derive from having it in his Power to do his Country such eminent and seasonable Service.”
Strahan’s enthusiasm may be explained in part by his warm friendship for Franklin and also by the hope he expressed to Hall that this “Proof of his Patriotism” would “forever silence his Enemies with you.” Considerations of general expediency and of the virtual impossibility of enforcing the Stamp Act without the extensive and costly use of force, which might have provoked a general war, certainly weighed heavily in the parliamentary decision to repeal the “odious Law.” Yet in the perspective of history it is clear that Franklin had made an important contribution to the result and that the later widespread publication of his Examination greatly enhanced his reputation on both sides of the Atlantic.
Although Strahan suggested that Hall print the Examination as a pamphlet, Hall delayed doing so for some time, contenting himself with reading the manuscript to whatever groups would listen. Then in the Pennsylvania Gazette for Sept. 18, 1766, just in time for the annual election campaign, appeared an announcement that the Examination was “Just published, and to be sold by the Printers hereof. Price Sixpence, or Four Shillings per Dozen.” Because of the parliamentary rule against such publications the sixteen-page pamphlet carried no title page or publisher’s imprint, and, following Strahan’s advice, Hall phrased the caption at the top of the first page of text to indicate that the Examination had taken place “before an August Assembly,” without mentioning the House of Commons or using the names of any of the questioners that Strahan had supplied. The text of the pamphlet printed below is taken from the Hall and Sellers edition, the first of its many printings.
  Very soon James Parker reprinted the Examination, his edition so closely following that of Hall and Sellers in type and pagination as to be distinguishable only in very minor particulars. Other reprints appeared during 1766 in Boston and Williamsburg, and Henrich Miller brought out a German translation in Philadelphia in the same year. The first pamphlet publication in England came in the summer of 1767, when John Almon issued it anonymously with the “August Assembly” in the caption changed to “Honourable Assembly.” Almon probably took his text from one of the copies of the Hall and Sellers edition that Hall sent over to Strahan, though six minor verbal differences appear in it. Almon brought out a second edition in the same year, this time omitting even the cautious reference to the “Honourable Assembly.” The London Chronicle, July 4–7, and 7–9, 1767, and Gentleman’s Magazine, xxxvii (July 1767), 368–72, both printed extended, but not identical, extracts from Almon’s recently published first edition. In introducing them the magazine commented that “The questions in general are put with very great subtilty and judgment, and they are answered with such deep and familiar knowledge of the subject, such precision and perspicuity, such temper and yet such spirit, as to do the greatest honour to Dr. Franklin, and justify the general opinion of his character and abilities.” In later years the Examination was frequently reprinted, in English or in translations, in Great Britain, America, and the European Continent, often in conjunction with the text of Franklin’s “The Way to Wealth” and others of his writings. No complete bibliographical study of the Examination has ever been made.
The manuscript of the Examination that Strahan sent to Hall in May 1766, with some of the questioners identified, has long since disappeared. Three other early manuscript versions, however, are known to have survived into the twentieth century. One, among the Franklin Papers in the Library of the American Philosophical Society, consisted originally of a sixteen-page document in an unidentified hand but endorsed by Franklin “Copy of Examination of B.F.” Two sheets are missing causing the loss of pages 1–2 and 9–10, and tears account for the loss of the tops of pages 7–8 and part of 15. A second manuscript, in the British Museum, appearing as part of notes on the examinations of several witnesses before the Committee of the Whole, is a substantially condensed version of the text with both questions and answers often much shortened and some omitted altogether. The third was advertised in a sale catalogue of 1929 as a manuscript of seventeen folio pages, stitched, with the first page reproduced in facsimile and sixteen selected pairs of questions and answers printed with the description of the document. The editors have been unable to discover the present location of this manuscript.
At one time or another Franklin sent copies of the Examination to various friends. In one such instance, uncertain as to date or addressee, he undertook to identify, as completely as memory allowed, the members of the House who had asked each of the 174 questions recorded. The three pages on which he wrote the identifying notes with occasional further commentary are now in the Historical Society of Pennsylvania. At the top of the first page he wrote: “I have numbered the Questions for the sake of making References to them.” No version of the Examination, in manuscript or in one of the printed editions, has been found with the questions so numbered in his hand. But because these identifications add so considerably to an understanding and appreciation of the Examination, the editors have supplied the appropriate number in brackets before the “Q” of each question as printed here and have given Franklin’s identification or comment as a footnote to the question number, or to the first of a series of question numbers with which he dealt as a group. By placing Franklin’s notes in close proximity to the text passages in this manner, it is hoped that they will be more illuminating than if they were printed as a single document separate from the text of the Examination.
It has sometimes been said that Franklin’s appearance before the Committee of the Whole was a carefully staged affair with friendly members prepared in advance to ask precisely the questions that Franklin wanted to answer. His notes make clear that such was in part certainly the case and that some of his friends had been well armed with helpful questions. But his notes also establish that by no means all the questions came from advocates of repeal of the Stamp Act. Of the 174 questions recorded as being asked, he identified 89, or just over half, as coming from members of the Grenville ministry or some other “Adversary.” One of the most interesting aspects of the Examination is the adroitness with which he parried some potentially embarrassing questions and the skill with which he turned other distinctly hostile ones to his own advantage.
One other contemporary document sheds helpful light on the Examination and is printed here directly following the text recorded by the clerk assistant. Nathaniel Ryder (1735–1803), M.P. for Tiverton, took extensive shorthand cipher notes of the debates and proceedings in the House of Commons from the spring of 1764 to the spring of 1766. With some gaps, they are now bound in one volume in the Harrowby Manuscript Trust. The portion of these notes relating to Franklin’s examination, part of Document 64 in the series, deciphered and transcribed, has been most kindly made available for publication here. As Ryder indicated, he missed the first part of Franklin’s testimony, and the notes he took by no means cover all the answers he did hear. Footnotes at appropriate points indicate, by the numbers assigned in the longer record, the questions and answers on which he made notes. Quite often Ryder combined into one paragraph his summaries of Franklin’s answers to two or more related questions, and twice he seems to have changed the sequence. Only once does his note depart significantly in substance from the longer report of Franklin’s statement. In general, the two documents substantiate each other effectively, and in some respects Ryder adds usefully to what we would otherwise know of the Examination. Twice, for example, he definitely identified a questioner whom Franklin did not specifically name. Perhaps the most interesting feature of these notes is that they show what parts of Franklin’s testimony impressed one thoughtful and painstaking auditor as being of such importance as to warrant recording for that auditor’s own future reference.
 
[February 13, 1766]
The EXAMINATION of Doctor BENJAMIN FRANKLIN, before an August Assembly, relating to the Repeal of the STAMP-ACT, &c.
[1] Q. What is your name, and place of abode?
A. Franklin, of Philadelphia.
[2] Q. Do the Americans pay any considerable taxes among themselves?

A. Certainly many, and very heavy taxes.
[3] Q. What are the present taxes in Pennsylvania, laid by the laws of the colony?
A. There are taxes on all estates real and personal, a poll tax, a tax on all offices, professions, trades and businesses, according to their profits; an excise on all wine, rum, and other spirits; and a duty of Ten Pounds per head on all Negroes imported, with some other duties.
[4] Q. For what purposes are those taxes laid?
A. For the support of the civil and military establishments of the country, and to discharge the heavy debt contracted in the last war.
[5] Q. How long are those taxes to continue?
A. Those for discharging the debt are to continue till 1772, and longer, if the debt should not be then all discharged. The others must always continue.
[6] Q. Was it not expected that the debt would have been sooner discharged?
A. It was, when the peace was made with France and Spain— But a fresh war breaking out with the Indians, a fresh load of debt was incurred, and the taxes, of course, continued longer by a new law.
[7] Q. Are not all the people very able to pay those taxes?
A. No. The frontier counties, all along the continent, having been frequently ravaged by the enemy, and greatly impoverished, are able to pay very little tax. And therefore, in consideration of their distresses, our late tax laws do expressly favour those counties, excusing the sufferers; and I suppose the same is done in other governments.
[8] Q. Are not you concerned in the management of the Post-Office in America?

A. Yes. I am Deputy Post-Master General of North-America.
[9] Q. Don’t you think the distribution of stamps, by post, to all the inhabitants, very practicable, if there was no opposition?
A. The posts only go along the sea coasts; they do not, except in a few instances, go back into the country; and if they did, sending for stamps by post would occasion an expence of postage, amounting, in many cases, to much more than that of the stamps themselves.
[10] Q. Are you acquainted with Newfoundland?
A. I never was there.
[11] Q. Do you know whether there are any post roads on that island?
A. I have heard that there are no roads at all; but that the communication between one settlement and another is by sea only.
[12] Q. Can you disperse the stamps by post in Canada?
A. There is only a post between Montreal and Quebec. The inhabitants live so scattered and remote from each other, in that vast country, that posts cannot be supported among them, and therefore they cannot get stamps per post. The English Colonies too, along the frontiers, are very thinly settled.
[13] Q. From the thinness of the back settlements, would not the stamp-act be extreamly inconvenient to the inhabitants, if executed?
A. To be sure it would; as many of the inhabitants could not get stamps when they had occasion for them, without taking long journeys, and spending perhaps Three or Four Pounds, that the Crown might get Sixpence.
[14] Q. Are not the Colonies, from their circumstances, very able to pay the stamp duty?
A. In my opinion, there is not gold and silver enough in the Colonies to pay the stamp duty for one year.
[15] Q. Don’t you know that the money arising from the stamps was all to be laid out in America?
A. I know it is appropriated by the act to the American service; but it will be spent in the conquered Colonies, where the soldiers are, not in the Colonies that pay it.
[16] Q. Is there not a ballance of trade due from the Colonies where the troops are posted, that will bring back the money to the old colonies?
A. I think not. I believe very little would come back. I know of no trade likely to bring it back. I think it would come from the Colonies where it was spent directly to England; for I have always observed, that in every Colony the more plenty the means of remittance to England, the more goods are sent for, and the more trade with England carried on.
[17] Q. What number of white inhabitants do you think there are in Pennsylvania?
A. I suppose there may be about 160,000.
[18] Q. What number of them are Quakers?
A. Perhaps a third.
[19] Q. What number of Germans?
A. Perhaps another third; but I cannot speak with certainty.
[20] Q. Have any number of the Germans seen service, as soldiers, in Europe?

A. Yes,—many of them, both in Europe and America.
[21] Q. Are they as much dissatisfied with the stamp duty as the English?
A. Yes, and more; and with reason, as their stamps are, in many cases, to be double.
[22] Q. How many white men do you suppose there are in North-America?
A. About 300,000, from sixteen to sixty years of age.
[23] Q. What may be the amount of one year’s imports into Pennsylvania from Britain?
A. I have been informed that our merchants compute the imports from Britain to be above 500,000 Pounds.
[24] Q. What may be the amount of the produce of your province exported to Britain?
A. It must be small, as we produce little that is wanted in Britain. I suppose it cannot exceed 40,000 Pounds.
[25] Q. How then do you pay the ballance?
A. The Ballance is paid by our produce carried to the West-Indies, and sold in our own islands, or to the French, Spaniards, Danes and Dutch; by the same carried to other colonies in North-America, as to New-England, Nova-Scotia, Newfoundland, Carolina and Georgia; by the same carried to different parts of Europe, as Spain, Portugal and Italy. In all which places we receive either money, bills of exchange, or commodities that suit for remittance to Britain; which, together with all the profits on the industry of our merchants and mariners, arising in those circuitous voyages, and the freights made by their ships, center finally in Britain, to discharge the ballance, and pay for British manufactures continually used in the province, or sold to foreigners by our traders.
[26] Q. Have you heard of any difficulties lately laid on the Spanish trade?
A. Yes, I have heard that it has been greatly obstructed by some new regulations, and by the English men of war and cutters stationed all along the coast in America.
[27] Q. Do you think it right that America should be protected by this country, and pay no part of the expence?

A. That is not the case. The Colonies raised, cloathed and paid, during the last war, near 25000 men, and spent many millions.
[28] Q. Were you not reimbursed by parliament?
A. We were only reimbursed what, in your opinion, we had advanced beyond our proportion, or beyond what might reasonably be expected from us; and it was a very small part of what we spent. Pennsylvania, in particular, disbursed about 500,000 Pounds, and the reimbursements, in the whole, did not exceed 60,000 Pounds.
[29] Q. You have said that you pay heavy taxes in Pennsylvania; what do they amount to in the Pound?
A. The tax on all estates, real and personal, is Eighteen Pence in the Pound, fully rated; and the tax on the profits of trades and professions, with other taxes, do, I suppose, make full Half a Crown in the Pound.
[30] Q. Do you know any thing of the rate of exchange in Pennsylvania, and whether it has fallen lately?
A. It is commonly from 170 to 175. I have heard that it has fallen lately from 175 to 162 and a half, owing, I suppose, to their lessening their orders for goods; and when their debts to this country are paid, I think the exchange will probably be at par.
[31] Q. Do not you think the people of America would submit to pay the stamp duty, if it was moderated?
A. No, never, unless compelled by force of arms.
[32] Q. Are not the taxes in Pennsylvania laid on unequally, in order to burthen the English trade, particularly the tax on professions and business?
A. It is not more burthensome in proportion than the tax on lands. It is intended, and supposed to take an equal proportion of profits.
[33] Q. How is the assembly composed? Of what kinds of people are the members, landholders or traders?
A. It is composed of landholders, merchants and artificers.

[34] Q. Are not the majority landholders?
A. I believe they are.
[35] Q. Do not they, as much as possible, shift the tax off from the land, to ease that, and lay the burthen heavier on trade?
A. I have never understood it so. I never heard such a thing suggested. And indeed an attempt of that kind could answer no purpose. The merchant or trader is always skilled in figures, and ready with his pen and ink. If unequal burthens are laid on his trade, he puts an additional price on his goods; and the consumers, who are chiefly landholders, finally pay the greatest part, if not the whole.
[36] Q. What was the temper of America towards Great-Britain before the year 1763?
A. The best in the world. They submitted willingly to the government of the Crown, and paid, in all their courts, obedience to acts of parliament. Numerous as the people are in the several old provinces, they cost you nothing in forts, citadels, garrisons or armies, to keep them in subjection. They were governed by this country at the expence only of a little pen, ink and paper. They were led by a thread. They had not only a respect, but an affection, for Great-Britain, for its laws, its customs and manners, and even a fondness for its fashions, that greatly increased the commerce. Natives of Britain were always treated with particular regard; to be an Old England-man was, of itself, a character of some respect, and gave a kind of rank among us.
[37] Q. And what is their temper now?
A. O, very much altered.
[38] Q. Did you ever hear the authority of parliament to make laws for America questioned till lately?
A. The authority of parliament was allowed to be valid in all laws, except such as should lay internal taxes. It was never disputed in laying duties to regulate commerce.
[39] Q. In what proportion hath population increased in America?
A. I think the inhabitants of all the provinces together, taken at a medium, double in about 25 years. But their demand for British manufactures increases much faster, as the consumption is not merely in proportion to their numbers, but grows with the growing abilities of the same numbers to pay for them. In 1723, the whole importation from Britain to Pennsylvania, was but about 15,000 Pounds Sterling; it is now near Half a Million.
[40] Q. In what light did the people of America use to consider the parliament of Great-Britain?
A. They considered the parliament as the great bulwark and security of their liberties and privileges, and always spoke of it with the utmost respect and veneration. Arbitrary ministers, they thought, might possibly, at times, attempt to oppress them; but they relied on it, that the parliament, on application, would always give redress. They remembered, with gratitude, a strong instance of this, when a bill was brought into parliament, with a clause to make royal instructions laws in the Colonies, which the house of commons would not pass, and it was thrown out.
[41] Q. And have they not still the same respect for parliament?
A. No; it is greatly lessened.
[42] Q. To what causes is that owing?
A. To a concurrence of causes; the restraints lately laid on their trade, by which the bringing of foreign gold and silver into the Colonies was prevented; the prohibition of making paper money among themselves; and then demanding a new and heavy tax by stamps; taking away, at the same time, trials by juries, and refusing to receive and hear their humble petitions.
[43] Q. Don’t you think they would submit to the stamp-act, if it was modified, the obnoxious parts taken out, and the duty reduced to some particulars, of small moment?
A. No; they will never submit to it.
[44] Q. What do you think is the reason that the people of America increase faster than in England?
A. Because they marry younger, and more generally.
[45] Q. Why so?
A. Because any young couple that are industrious, may easily obtain land of their own, on which they can raise a family.

[46] Q. Are not the lower rank of people more at their ease in America than in England?
A. They may be so, if they are sober and diligent, as they are better paid for their labour.
[47] Q. What is your opinion of a future tax, imposed on the same principle with that of the stamp-act; how would the Americans receive it?
A. Just as they do this. They would not pay it.
[48] Q. Have you not heard of the resolutions of this house, and of the house of lords, asserting the right of parliament relating to America, including a power to tax the people there?
A. Yes, I have heard of such resolutions.
[49] Q. What will be the opinion of the Americans on those resolutions?
A. They will think them unconstitutional, and unjust.
[50] Q. Was it an opinion in America before 1763, that the parliament had no right to lay taxes and duties there?
A. I never heard any objection to the right of laying duties to regulate commerce; but a right to lay internal taxes was never supposed to be in parliament, as we are not represented there.
[51] Q. On what do you found your opinion, that the people in America made any such distinction?
A. I know that whenever the subject has occurred in conversation where I have been present, it has appeared to be the opinion of every one, that we could not be taxed in a parliament where we were not represented. But the payment of duties laid by act of parliament, as regulations of commerce, was never disputed.
[52] Q. But can you name any act of assembly, or public act of any of your governments, that made such distinction?
A. I do not know that there was any; I think there was never an occasion to make any such act, till now that you have attempted to tax us; that has occasioned resolutions of assembly, declaring the distinction, in which I think every assembly on the continent, and every member in every assembly, have been unanimous.
[53] Q. What then could occasion conversations on that subject before that time?

A. There was in 1754 a proposition made (I think it came from hence) that in case of a war, which was then apprehended, the governors of the Colonies should meet, and order the levying of troops, building of forts, and taking every other necessary measure for the general defence; and should draw on the treasury here for the sums expended, which were afterwards to be raised in the Colonies by a general tax, to be laid on them by act of parliament. This occasioned a good deal of conversation on the subject, and the general opinion was, that the parliament neither would nor could lay any tax on us, till we were duly represented in parliament, because it was not just, nor agreeable to the nature of an English constitution.
[54] Q. Don’t you know there was a time in New-York, when it was under consideration to make an application to parliament to lay taxes on that Colony, upon a deficiency arising from the assembly’s refusing or neglecting to raise the necessary supplies for the support of the civil government?
A. I never heard of it.
[55] Q. There was such an application under consideration in New-York; and do you apprehend they could suppose the right of parliament to lay a tax in America was only local, and confined to the case of a deficiency in a particular Colony, by a refusal of its assembly to raise the necessary supplies?
A. They could not suppose such a case, as that the assembly would not raise the necessary supplies to support its own government. An assembly that would refuse it must want common sense, which cannot be supposed. I think there was never any such case at New-York, and that it must be a misrepresentation, or the fact must be misunderstood. I know there have been some attempts, by ministerial instructions from hence, to oblige the assemblies to settle permanent salaries on governors, which they wisely refused to do; but I believe no assembly of New-York, or any other Colony, ever refused duly to support government by proper allowances, from time to time, to public officers.
[56] Q. But in case a governor, acting by instruction, should call on an assembly to raise the necessary supplies, and the assembly should refuse to do it, do you not think it would then be for the good of the people of the colony, as well as necessary to government, that the parliament should tax them?
A. I do not think it would be necessary. If an assembly could possibly be so absurd as to refuse raising the supplies requisite for the maintenance of government among them, they could not long remain in such a situation; the disorders and confusion occasioned by it must soon bring them to reason.
[57] Q. If it should not, ought not the right to be in Great-Britain of applying a remedy?
A. A right only to be used in such a case, I should have no objection to, supposing it to be used merely for the good of the people of the Colony.
[58] Q. But who is to judge of that, Britain or the Colony?
A. Those that feel can best judge.
[59] Q. You say the Colonies have always submitted to external taxes, and object to the right of parliament only in laying internal taxes; now can you shew that there is any kind of difference between the two taxes to the Colony on which they may be laid?
A. I think the difference is very great. An external tax is a duty laid on commodities imported; that duty is added to the first cost, and other charges on the commodity, and when it is offered to sale, makes a part of the price. If the people do not like it at that price, they refuse it; they are not obliged to pay it. But an internal tax is forced from the people without their consent, if not laid by their own representatives. The stamp-act says, we shall have no commerce, make no exchange of property with each other, neither purchase nor grant, nor recover debts; we shall neither marry, nor make our wills, unless we pay such and such sums, and thus it is intended to extort our money from us, or ruin us by the consequences of refusing to pay it.
[60] Q. But supposing the external tax or duty to be laid on the necessaries of life imported into your Colony, will not that be the same thing in its effects as an internal tax?
A. I do not know a single article imported into the Northern Colonies, but what they can either do without, or make themselves.
[61] Q. Don’t you think cloth from England absolutely necessary to them?
A. No, by no means absolutely necessary; with industry and good management, they may very well supply themselves with all they want.
[62] Q. Will it not take a long time to establish that manufacture among them? and must they not in the mean while suffer greatly?
A. I think not. They have made a surprising progress already. And I am of opinion, that before their old clothes are worn out, they will have new ones of their own making.
[63] Q. Can they possibly find wool enough in North-America?
A. They have taken steps to increase the wool. They entered into general combinations to eat no more lamb, and very few lambs were killed last year. This course persisted in, will soon make a prodigious difference in the quantity of wool. And the establishing of great manufactories, like those in the clothing towns here, is not necessary, as it is where the business is to be carried on for the purposes of trade. The people will all spin, and work for themselves, in their own houses.
[64] Q. Can there be wool and manufacture enough in one or two years?
A. In three years, I think, there may.
[65] Q. Does not the severity of the winter, in the Northern Colonies, occasion the wool to be of bad quality?
A. No; the wool is very fine and good.
[66] Q. In the more Southern Colonies, as in Virginia; don’t you know that the wool is coarse, and only a kind of hair?
A. I don’t know it. I never heard it. Yet I have been sometimes in Virginia. I cannot say I ever took particular notice of the wool there, but I believe it is good, though I cannot speak positively of it; but Virginia, and the Colonies south of it, have less occasion for wool; their winters are short, and not very severe, and they can very well clothe themselves with linen and cotton of their own raising for the rest of the year.

[67] Q. Are not the people, in the more Northern Colonies, obliged to fodder their sheep all the winter?
A. In some of the most Northern Colonies they may be obliged to do it some part of the winter.
[68] Q. Considering the resolutions of parliament, as to the right, do you think, if the stamp-act is repealed, that the North Americans will be satisfied?
A. I believe they will.
[69] Q. Why do you think so?
A. I think the resolutions of right will give them very little concern, if they are never attempted to be carried into practice. The Colonies will probably consider themselves in the same situation, in that respect, with Ireland; they know you claim the same right with regard to Ireland, but you never exercise it. And they may believe you never will exercise it in the Colonies, any more than in Ireland, unless on some very extraordinary occasion.
[70] Q. But who are to be the judges of that extraordinary occasion? Is it not the parliament?
A. Though the parliament may judge of the occasion, the people will think it can never exercise such right, till representatives from the Colonies are admitted into parliament, and that whenever the occasion arises, representatives will be ordered.
[71] Q. Did you never hear that Maryland, during the last war, had refused to furnish a quota towards the common defence?
A. Maryland has been much misrepresented in that matter. Maryland, to my knowledge, never refused to contribute, or grant aids to the Crown. The assemblies every year, during the war, voted considerable sums, and formed bills to raise them. The bills were, according to the constitution of that province, sent up to the council, or upper house, for concurrence, that they might be presented to the governor, in order to be enacted into laws. Unhappy disputes between the two houses arising, from the defects of that constitution principally, rendered all the bills but one or two abortive. The proprietary’s council rejected them. It is true Maryland did not contribute its proportion, but it was, in my opinion, the fault of the government, not of the people.
[72] Q. Was it not talked of in the other provinces as a proper measure to apply to parliament to compel them?
A. I have heard such discourse; but as it was well known, that the people were not to blame, no such application was ever made, nor any step taken towards it.
[73] Q. Was it not proposed at a public meeting?
A. Not that I know of.
[74] Q. Do you remember the abolishing of the paper currency in New England, by act of assembly?
A. I do remember its being abolished, in the Massachusett’s Bay.
[75] Q. Was not Lieutenant Governor Hutchinson principally concerned in that transaction?
A. I have heard so.
[76] Q. Was it not at that time a very unpopular law?
A. I believe it might, though I can say little about it, as I lived at a distance from that province.
[77] Q. Was not the scarcity of gold and silver an argument used against abolishing the paper?
A. I suppose it was.
[78] Q. What is the present opinion there of that law? Is it as unpopular as it was at first?
A. I think it is not.
[79] Q. Have not instructions from hence been sometimes sent over to governors, highly oppressive and unpolitical?
A. Yes.
[80] Q. Have not some governors dispensed with them for that reason?
A. Yes, I have heard so.
[81] Q. Did the Americans ever dispute the controling power of parliament to regulate the commerce?
A. No.
[82] Q. Can any thing less than a military force carry the stamp-act into execution?
A. I do not see how a military force can be applied to that purpose.
[83] Q. Why may it not?
A. Suppose a military force sent into America, they will find nobody in arms; what are they then to do? They cannot force a man to take stamps who chooses to do without them. They will not find a rebellion; they may indeed make one.

[84] Q. If the act is not repealed, what do you think will be the consequences?
A. A total loss of the respect and affection the people of America bear to this country, and of all the commerce that depends on that respect and affection.
[85] Q. How can the commerce be affected?
A. You will find, that if the act is not repealed, they will take very little of your manufactures in a short time.
[86] Q. Is it in their power to do without them?
A. I think they may very well do without them.
[87] Q. Is it their interest not to take them?
A. The goods they take from Britain are either necessaries, mere conveniences, or superfluities. The first, as cloth, &c. with a little industry they can make at home; the second they can do without, till they are able to provide them among themselves; and the last, which are much the greatest part, they will strike off immediately. They are mere articles of fashion, purchased and consumed, because the fashion in a respected country, but will now be detested and rejected. The people have already struck off, by general agreement, the use of all goods fashionable in mournings, and many thousand pounds worth are sent back as unsaleable.
[88] Q. Is it their interest to make cloth at home?
A. I think they may at present get it cheaper from Britain, I mean of the same fineness and neatness of workmanship; but when one considers other circumstances, the restraints on their trade, and the difficulty of making remittances, it is their interest to make every thing.
[89] Q. Suppose an act of internal regulations, connected with a tax, how would they receive it?
A. I think it would be objected to.
[90] Q. Then no regulation with a tax would be submitted to?
A. Their opinion is, that when aids to the Crown are wanted, they are to be asked of the several assemblies, according to the old established usage, who will, as they always have done, grant them freely. And that their money ought not to be given away without their consent, by persons at a distance, unacquainted with their circumstances and abilities. The granting aids to the Crown, is the only means they have of recommending themselves to their sovereign, and they think it extremely hard and unjust, that a body of men, in which they have no representatives, should make a merit to itself of giving and granting what is not its own, but theirs, and deprive them of a right they esteem of the utmost value and importance, as it is the security of all their other rights.
[91] Q. But is not the post-office, which they have long received, a tax as well as a regulation?
A. No; the money paid for the postage of a letter is not of the nature of a tax; it is merely a quantum meruit for a service done; no person is compellable to pay the money, if he does not chuse to receive the service. A man may still, as before the act, send his letter by a servant, a special messenger, or a friend, if he thinks it cheaper and safer.
[92] Q. But do they not consider the regulations of the postoffice, by the act of last year, as a tax?
A. By the regulations of last year the rate of postage was generally abated near thirty per cent. through all America; they certainly cannot consider such abatement as a tax.
[93] Q. If an excise was laid by parliament, which they might likewise avoid paying, by not consuming the articles excised, would they then not object to it?
A. They would certainly object to it, as an excise is unconnected with any service done, and is merely an aid which they think ought to be asked of them, and granted by them, if they are to pay it, and can be granted for them by no others whatsoever, whom they have not impowered for that purpose.
[94] Q. You say they do not object to the right of parliament in laying duties on goods to be paid on their importation; now, is there any kind of difference between a duty on the importation of goods, and an excise on their consumption?
A. Yes; a very material one; an excise, for the reasons I have just mentioned, they think you can have no right to lay within their country. But the sea is yours; you maintain, by your fleets, the safety of navigation in it; and keep it clear of pirates; you may have therefore a natural and equitable right to some toll or duty on merchandizes carried through that part of your dominions, towards defraying the expence you are at in ships to maintain the safety of that carriage.
[95] Q. Does this reasoning hold in the case of a duty laid on the produce of their lands exported? And would they not then object to such a duty?
A. If it tended to make the produce so much dearer abroad as to lessen the demand for it, to be sure they would object to such a duty; not to your right of laying it, but they would complain of it as a burthen, and petition you to lighten it.
[96] Q. Is not the duty paid on the tobacco exported a duty of that kind?
A. That, I think, is only on tobacco carried coastwise from one Colony to another, and appropriated as a fund for supporting the college at Williamsburgh, in Virginia.
[97] Q. Have not the assemblies in the West-Indies the same natural rights with those in North America?
A. Undoubtedly.
[98] Q. And is there not a tax laid there on their sugars exported?
A. I am not much acquainted with the West-Indies, but the duty of four and a half per cent. on sugars exported, was, I believe, granted by their own assemblies.
[99] Q. How much is the poll-tax in your province laid on unmarried men?
A. It is, I think, Fifteen Shillings, to be paid by every single freeman, upwards of twenty-one years old.
[100] Q. What is the annual amount of all the taxes in Pennsylvania?
A. I suppose about 20,000 Pounds sterling.
[101] Q. Supposing the stamp-act continued, and enforced, do you imagine that ill humour will induce the Americans to give as much for worse manufactures of their own, and use them, preferably to better of ours?

A. Yes, I think so. People will pay as freely to gratify one passion as another, their resentment as their pride.
[102] Q. Would the people at Boston discontinue their trade?
A. The merchants are a very small number, compared with the body of the people, and must discontinue their trade, if nobody will buy their goods.
[103] Q. What are the body of the people in the Colonies?
A. They are farmers, husbandmen or planters.
[104] Q. Would they suffer the produce of their lands to rot?
A. No; but they would not raise so much. They would manufacture more, and plough less.
[105] Q. Would they live without the administration of justice in civil matters, and suffer all the inconveniences of such a situation for any considerable time, rather than take the stamps, supposing the stamps were protected by a sufficient force, where every one might have them?
A. I think the supposition impracticable, that the stamps should be so protected as that every one might have them. The act requires sub-distributors to be appointed in every county town, district and village, and they would be necessary. But the principal distributors, who were to have had a considerable profit on the whole, have not thought it worth while to continue in the office, and I think it impossible to find sub-distributors fit to be trusted, who, for the trifling profit that must come to their share, would incur the odium, and run the hazard that would attend it; and if they could be found, I think it impracticable to protect the stamps in so many distant and remote places.
[106] Q. But in places where they could be protected, would not the people use them rather than remain in such a situation, unable to obtain any right, or recover, by law, any debt?
A. It is hard to say what they would do. I can only judge what other people will think, and how they will act, by what I feel within myself. I have a great many debts due to me in America, and I had rather they should remain unrecoverable by any law, than submit to the stamp-act. They will be debts of honour. It is my opinion the people will either continue in that situation, or find some way to extricate themselves, perhaps by generally agreeing to proceed in the courts without stamps.

[107] Q. What do you think a sufficient military force to protect the distribution of the stamps in every part of America?
A. A very great force; I can’t say what, if the disposition of America is for a general resistance.
[108] Q. What is the number of men in America able to bear arms, or of disciplined militia?
A. There are, I suppose, at least—[Question objected to. He withdrew. Called in again.]
[109] Q. Is the American stamp-act an equal tax on that country?
A. I think not.
[110] Q. Why so?
A. The greatest part of the money must arise from law suits for the recovery of debts, and be paid by the lower sort of people, who were too poor easily to pay their debts. It is therefore a heavy tax on the poor, and a tax upon them for being poor.
[111] Q. But will not this increase of expence be a means of lessening the number of law suits?
A. I think not; for as the costs all fall upon the debtor, and are to be paid by him, they would be no discouragement to the creditor to bring his action.
[112] Q. Would it not have the effect of excessive usury?
A. Yes, as an oppression of the debtor.
[113] Q. How many ships are there laden annually in North-America with flax-seed for Ireland?
A. I cannot speak to the number of ships, but I know that in 1752, 10,000 hogsheads of flax-seed, each containing 7 bushels, were exported from Philadelphia to Ireland. I suppose the quantity is greatly increased since that time; and it is understood that the exportation from New York is equal to that from Philadelphia.
[114] Q. What becomes of the flax that grows with that flax-seed?
A. They manufacture some into coarse, and some into a middling kind of linen.
[115] Q. Are there any slitting mills in America?

A. I think there are, but I believe only one at present employed. I suppose they will all be set to work, if the interruption of the trade continues.
[116] Q. Are there any fulling mills there?
A. A great many.
[117] Q. Did you never hear that a great quantity of stockings were contracted for for the army, during the war, and manufactured in Philadelphia?
A. I have heard so.
[118] Q. If the stamp act should be repealed, would not the Americans think they could oblige the parliament to repeal every external tax law now in force?
A. It is hard to answer questions of what people at such a distance will think.
[119] Q. But what do you imagine they will think were the motives of repealing the act?
A. I suppose they will think that it was repealed from a conviction of its inexpediency; and they will rely upon it, that while the same inexpediency subsists, you will never attempt to make such another.
[120] Q. What do you mean by its inexpediency?
A. I mean its inexpediency on several accounts; the poverty and inability of those who were to pay the tax; the general discontent it has occasioned; and the impracticability of enforcing it.
[121] Q. If the act should be repealed, and the legislature should shew its resentment to the opposers of the stamp-act, would the Colonies acquiesce in the authority of the legislature? What is your opinion they would do?
A. I don’t doubt at all, that if the legislature repeal the stamp-act, the Colonies will acquiesce in the authority.
[122] Q. But if the legislature should think fit to ascertain its right to lay taxes, by any act laying a small tax, contrary to their opinion, would they submit to pay the tax?

A. The proceedings of the people in America have been considered too much together. The proceedings of the assemblies have been very different from those of the mobs, and should be distinguished, as having no connection with each other. The assemblies have only peaceably resolved what they take to be their rights; they have taken no measures for opposition by force; they have not built a fort, raised a man, or provided a grain of ammunition, in order to such opposition. The ringleaders of riots they think ought to be punished; they would punish them themselves, if they could. Every sober sensible man would wish to see rioters punished; as otherwise peaceable people have no security of person or estate. But as to any internal tax, how small soever, laid by the legislature here on the people there, while they have no representatives in this legislature, I think it will never be submitted to. They will oppose it to the last. They do not consider it as at all necessary for you to raise money on them by your taxes, because they are, and always have been, ready to raise money by taxes among themselves, and to grant large sums, equal to their abilities, upon requisition from the Crown. They have not only granted equal to their abilities, but, during all the last war, they granted far beyond their abilities, and beyond their proportion with this country, you yourselves being judges, to the amount of many hundred thousand pounds, and this they did freely and readily, only on a sort of promise from the secretary of state, that it should be recommended to parliament to make them compensation. It was accordingly recommended to parliament, in the most honourable manner, for them. America has been greatly misrepresented and abused here, in papers, and pamphlets, and speeches, as ungrateful, and unreasonable, and unjust, in having put this nation to immense expence for their defence, and refusing to bear any part of that expence. The Colonies raised, paid and clothed, near 25000 men during the last war, a number equal to those sent from Britain, and far beyond their proportion; they went deeply into debt in doing this, and all their taxes and estates are mortgaged, for many years to come, for discharging that debt. Government here was at that time very sensible of this. The Colonies were recommended to parliament. Every year the King sent down to the house a written message to this purpose, That his Majesty, being highly sensible of the zeal and vigour with which his faithful subjects in North-America had exerted themselves, in defence of his Majesty’s just rights and possessions, recommended it to the house to take the same into consideration, and enable him to give them a proper compensation. You will find those messages on your own journals every year of the war to the very last, and you did accordingly give 200,000 Pounds annually to the Crown, to be distributed in such compensation to the Colonies. This is the strongest of all proofs that the Colonies, far from being unwilling to bear a share of the burthen, did exceed their proportion; for if they had done less, or had only equalled their proportion, there would have been no room or reason for compensation. Indeed the sums reimbursed them, were by no means adequate to the expence they incurred beyond their proportion; but they never murmured at that; they esteemed their Sovereign’s approbation of their zeal and fidelity, and the approbation of this house, far beyond any other kind of compensation; therefore there was no occasion for this act, to force money from a willing people; they had not refused giving money for the purposes of the act; no requisition had been made; they were always willing and ready to do what could reasonably be expected from them, and in this light they wish to be considered.
[123] Q. But suppose Great-Britain should be engaged in a war in Europe, would North-America contribute to the support of it?
A. I do think they would, as far as their circumstances would permit. They consider themselves as a part of the British empire, and as having one common interest with it; they may be looked on here as foreigners, but they do not consider themselves as such. They are zealous for the honour and prosperity of this nation, and, while they are well used, will always be ready to support it, as far as their little power goes. In 1739 they were called upon to assist in the expedition against Carthagena, and they sent 3000 men to join your army. It is true Carthagena is in America, but as remote from the Northern Colonies, as if it had been in Europe. They make no distinction of wars, as to their duty of assisting in them. I know the last war is commonly spoke of here as entered into for the defence, or for the sake of the people of America. I think it is quite misunderstood. It began about the limits between Canada and Nova-Scotia, about territories to which the Crown indeed laid claim, but were not claimed by any British Colony; none of the lands had been granted to any Colonist; we had therefore no particular concern or interest in that dispute. As to the Ohio, the contest there began about your right of trading in the Indian country, a right you had by the treaty of Utrecht, which the French infringed; they seized the traders and their goods, which were your manufactures; they took a fort which a company of your merchants, and their factors and correspondents, had erected there, to secure that trade. Braddock was sent with an army to re-take that fort (which was looked on here as another incroachment on the King’s territory) and to protect your trade. It was not till after his defeat that the Colonies were attacked. They were before in perfect peace with both French and Indians; the troops were not therefore sent for their defence. The trade with the Indians, though carried on in America, is not an American interest. The people of America are chiefly farmers and planters; scarce any thing that they raise or produce is an article of commerce with the Indians. The Indian trade is a British interest; it is carried on with British manufactures, for the profit of British merchants and manufacturers; therefore the war, as it commenced for the defence of territories of the Crown, the property of no American, and for the defence of a trade purely British, was really a British war—and yet the people of America made no scruple of contributing their utmost towards carrying it on, and bringing it to a happy conclusion.
[124] Q. Do you think then that the taking possession of the King’s territorial rights, and strengthening the frontiers, is not an American interest?
A. Not particularly, but conjointly a British and an American interest.
[125] Q. You will not deny that the preceding war, the war with Spain, was entered into for the sake of America; was it not occasioned by captures made in the American seas?
A. Yes; captures of ships carrying on the British trade there, with British manufactures.
[126] Q. Was not the late war with the Indians, since the peace with France, a war for America only?
A. Yes; it was more particularly for America than the former, but it was rather a consequence or remains of the former war, the Indians not having been thoroughly pacified, and the Americans bore by much the greatest share of the expence. It was put an end to by the army under General Bouquet; there were not above 300 regulars in that army, and above 1000 Pennsylvanians.
[127] Q. Is it not necessary to send troops to America, to defend the Americans against the Indians?
A. No, by no means; it never was necessary. They defended themselves when they were but an handful, and the Indians much more numerous. They continually gained ground, and have driven the Indians over the mountains, without any troops sent to their assistance from this country. And can it be thought necessary now to send troops for their defence from those diminished Indian tribes, when the Colonies are become so populous, and so strong? There is not the least occasion for it; they are very able to defend themselves.
[128] Q. Do you say there were no more than 300 regular troops employed in the late Indian war?
A. Not on the Ohio, or the frontiers of Pennsylvania, which was the chief part of the war that affected the Colonies. There were garrisons at Niagara, Fort Detroit, and those remote posts kept for the sake of your trade; I did not reckon them, but I believe that on the whole the number of Americans, or provincial troops, employed in the war, was greater than that of the regulars. I am not certain, but I think so.
[129] Q. Do you think the assemblies have a right to levy money on the subject there, to grant to the Crown?
A. I certainly think so; they have always done it.
[130] Q. Are they acquainted with the declaration of rights? And do they know that, by that statute, money is not to be raised on the subject but by consent of parliament?

A. They are very well acquainted with it.
[131] Q. How then can they think they have a right to levy money for the Crown, or for any other than local purposes?
A. They understand that clause to relate to subjects only within the realm; that no money can be levied on them for the Crown, but by consent of parliament. The Colonies are not supposed to be within the realm; they have assemblies of their own, which are their parliaments, and they are in that respect, in the same situation with Ireland. When money is to be raised for the Crown upon the subject in Ireland, or in the Colonies, the consent is given in the parliament of Ireland, or in the assemblies of the Colonies. They think the parliament of Great-Britain cannot properly give that consent till it has representatives from America; for the petition of right expressly says, it is to be by common consent in parliament, and the people of America have no representatives in parliament, to make a part of that common consent.
[132] Q. If the stamp-act should be repealed, and an act should pass, ordering the assemblies of the Colonies to indemnify the sufferers by the riots, would they obey it?
A. That is a question I cannot answer.
[133] Q. Suppose the King should require the Colonies to grant a revenue, and the parliament should be against their doing it, do they think they can grant a revenue to the King, without the consent of the parliament of G. Britain?
A. That is a deep question. As to my own opinion, I should think myself at liberty to do it, and should do it, if I liked the occasion.
[134] Q. When money has been raised in the Colonies, upon requisitions, has it not been granted to the King?
A. Yes, always; but the requisitions have generally been for some service expressed, as to raise, clothe and pay troops, and not for money only.
[135] Q. If the act should pass, requiring the American assemblies to make compensation to the sufferers, and they should disobey it, and then the parliament should, by another act, lay an internal tax, would they then obey it?
A. The people will pay no internal tax; and I think an act to oblige the assemblies to make compensation is unnecessary, for I am of opinion, that as soon as the present heats are abated, they will take the matter into consideration, and, if it is right to be done, they will do it of themselves.
[136] Q. Do not letters often come into the post-offices in America, directed to some inland town where no post goes?
A. Yes.
[137] Q. Can any private person take up those letters, and carry them as directed?
A. Yes; any friend of the person may do it, paying the postage that has occurred.
[138] Q. But must he not pay an additional postage for the distance to such inland town?
A. No.
[139] Q. Can the post-master answer delivering the letter, without being paid such additional postage?
A. Certainly he can demand nothing, where he does no service.
[140] Q. Suppose a person, being far from home, finds a letter in a post-office directed to him, and he lives in a place to which the post generally goes, and the letter is directed to that place, will the post-master deliver him the letter, without his paying the postage receivable at the place to which the letter is directed?
A. Yes; the office cannot demand postage for a letter that it does not carry, or farther than it does carry it.
[141] Q. Are not ferrymen in America obliged, by act of parliament, to carry over the posts without pay?
A. Yes.
[142] Q. Is not this a tax on the ferrymen?
A. They do not consider it as such, as they have an advantage from persons travelling with the post.
[143] Q. If the stamp-act should be repealed, and the Crown should make a requisition to the Colonies for a sum of money, would they grant it?
A. I believe they would.

[144] Q. Why do you think so?
A. I can speak for the Colony I live in; I had it in instruction from the assembly to assure the ministry, that as they always had done, so they should always think it their duty to grant such aids to the Crown as were suitable to their circumstances and abilities, whenever called upon for the purpose, in the usual constitutional manner; and I had the honour of communicating this instruction to that honourable gentleman then minister.
[145] Q. Would they do this for a British concern; as suppose a war in some part of Europe, that did not affect them?
A. Yes, for any thing that concerned the general interest. They consider themselves as a part of the whole.
[146] Q. What is the usual constitutional manner of calling on the Colonies for aids?
A. A letter from the secretary of state.
[147] Q. Is this all you mean, a letter from the secretary of state?
A. I mean the usual way of requisition, in a circular letter from the secretary of state, by his Majesty’s command, reciting the occasion, and recommending it to the Colonies to grant such aids as became their loyalty, and were suitable to their abilities.
[148] Q. Did the secretary of state ever write for money for the Crown?
A. The requisitions have been to raise, clothe and pay men, which cannot be done without money.
[149] Q. Would they grant money alone, if called on?
A. In my opinion they would, money as well as men, when they have money, or can make it.
[150] Q. If the parliament should repeal the stamp-act, will the assembly of Pennsylvania rescind their resolutions?
A. I think not.
[151] Q. Before there was any thought of the stamp-act, did they wish for a representation in parliament?
A. No.
[152] Q. Don’t you know that there is, in the Pennsylvania charter, an express reservation of the right of parliament to lay taxes there?

A. I know there is a clause in the charter, by which the King grants that he will levy no taxes on the inhabitants, unless it be with the consent of the assembly, or by act of parliament.
[153] Q. How then could the assembly of Pennsylvania assert, that laying a tax on them by the stamp-act was an infringement of their rights?
A. They understand it thus; by the same charter, and otherwise, they are intitled to all the privileges and liberties of Englishmen; they find in the great charters, and the petition and declaration of rights, that one of the privileges of English subjects is, that they are not to be taxed but by their common consent; they have therefore relied upon it, from the first settlement of the province, that the parliament never would, nor could, by colour of that clause in the charter, assume a right of taxing them, till it had qualified itself to exercise such right, by admitting representatives from the people to be taxed, who ought to make a part of that common consent.
[154] Q. Are there any words in the charter that justify that construction?
A. The common rights of Englishmen, as declared by Magna Charta, and the petition of right, all justify it.
[155] Q. Does the distinction between internal and external taxes exist in the words of the charter?
A. No, I believe not.
[156] Q. Then may they not, by the same interpretation, object to the parliament’s right of external taxation?
A. They never have hitherto. Many arguments have been lately used here to shew them that there is no difference, and that if you have no right to tax them internally, you have none to tax them externally, or make any other law to bind them. At present they do not reason so, but in time they may possibly be convinced by these arguments.
[157] Q. Do not the resolutions of the Pennsylvania assembly say all taxes?
A. If they do, they mean only internal taxes; the same words have not always the same meaning here and in the Colonies. By taxes they mean internal taxes; by duties they mean customs; these are their ideas of the language.

[158] Q. Have you not seen the resolutions of the Massachusett’s Bay assembly?
A. I have.
[159] Q. Do they not say, that neither external nor internal taxes can be laid on them by parliament?
A. I don’t know that they do; I believe not.
[160] Q. If the same Colony should say neither tax nor imposition could be laid, does not that province hold the power of parliament can hold neither?
A. I suppose that by the word imposition, they do not intend to express duties to be laid on goods imported, as regulations of commerce.
[161] Q. What can the Colonies mean then by imposition as distinct from taxes?
A. They may mean many things, as impressing of men, or of carriages, quartering troops on private houses, and the like; there may be great impositions, that are not properly taxes.
[162] Q. Is not the post-office rate an internal tax laid by act of parliament?
A. I have answered that.
[163] Q. Are all parts of the Colonies equally able to pay taxes?
A. No, certainly; the frontier parts, which have been ravaged by the enemy, are greatly disabled by that means, and therefore, in such cases, are usually favoured in our tax-laws.
[164] Q. Can we, at this distance, be competent judges of what favours are necessary?
A. The Parliament have supposed it, by claiming a right to make tax laws for America; I think it impossible.
[165] Q. Would the repeal of the stamp-act be any discouragement of your manufactures? Will the people that have begun to manufacture decline it?
A. Yes, I think they will; especially if, at the same time, the trade is opened again, so that remittances can be easily made. I have known several instances that make it probable. In the war before last, tobacco being low, and making little remittance, the people of Virginia went generally into family manufactures. Afterwards, when tobacco bore a better price, they returned to the use of British manufactures. So fulling mills were very much disused in the last war in Pennsylvania, because bills were then plenty, and remittances could easily be made to Britain for English cloth and other goods.
[166] Q. If the stamp-act should be repealed, would it induce the assemblies of America to acknowledge the rights of parliament to tax them, and would they erase their resolutions?
A. No, never.
[167] Q. Is there no means of obliging them to erase those resolutions?
A. None that I know of; they will never do it unless compelled by force of arms.
[168] Q. Is there a power on earth that can force them to erase them?
A. No power, how great soever, can force men to change their opinions.
[169] Q. Do they consider the post-office as a tax, or as a regulation?
A. Not as a tax, but as a regulation and conveniency; every assembly encouraged it, and supported it in its infancy, by grants of money, which they would not otherwise have done; and the people have always paid the postage.
[170] Q. When did you receive the instructions you mentioned?
A. I brought them with me, when I came to England, about 15 months since.
[171] Q. When did you communicate that instruction to the minister?
A. Soon after my arrival, while the stamping of America was under consideration, and before the bill was brought in.
[172] Q. Would it be most for the interest of Great-Britain, to employ the hands of Virginia in tobacco, or in manufactures?

A. In tobacco to be sure.
[173] Q. What used to be the pride of the Americans?
A. To indulge in the fashions and manufactures of Great-Britain.
[174] Q. What is now their pride?
A. To wear their old cloaths over again, till they can make new ones.
Withdrew.
The end.
 

  Notes by Nathaniel Ryder
  Feb. 13 1766.
Several evidences examined, principally merchants at Halifax, Manchester, and other trading towns in England. After this, Dr. Franklin was examined some time before I came in.
That he recollected before 1763 that the persons in Philadelphia had made a distinction between internal taxes and duties, particularly at time when a proposal was made for committee from assembly to meet and consider of the proportion to be raised by each particular colony; the general conclusion was that the Parliament would not lay internal taxes upon them because it was not right nor constitutional.
That he never supposed a case where the assembly would not raise supply for the support of their own government. Dyson said that he knew there was the case where this had happened and the assemblies were only obliged to it by being threatened with an Act of Parliament to tax them if they did not tax themselves.
That before their old clothes are worn out they will have new clothes of their own making.

That there is a distinction between internal and external taxes, that a man is left to his option more in paying one than the other. That the Americans have agreed to eat no lamb last year, which will increase the quantity of wool in that country very considerably. He thinks in three years there might be a quantity of wool raised in America sufficient to clothe all those who want clothing.
That the Americans will think the resolution of both Houses unconstitutional but yet would be satisfied with a repeal of the Stamp Act because they would then consider themselves as in the case of Ireland over whom the Parliament has asserted that power but has never thought fit to exercise it.
That he has heard of Maryland expressing an unwillingness upon a difference with their Governor to put a sum of money sufficient to raise their quota of troops for the war, and for one or two years did not contribute, but that the other provinces did contribute more than their proportion to make up that deficiency. And at this time there was a conversation among the other provinces that Maryland ought to be forced by Act of Parliament to contribute to the common expenses.
That Governor Hutchinson was the promoter of a law restraining paper currency. That it was then a very unpopular law, but that it has become now much less so.
That the Americans in general never disputed the controlling power of this Kingdom to regulate their trade.
That he thinks the Stamp Act cannot be carried into execution, either with or without a military force. For if a military force was to be sent there, it would find nobody there in arms, but you cannot force them to take stamps if they refuse it.
That in a few years they would be able to do without our manufactures. That the manufactures they take from us are of three sorts: necessaries, conveniences and superfluities, which last are much the greatest proportion. That they have already struck off many superfluities and will strike off more, and are raising some necessaries of life as fast as possible.
That regulation attended with an internal tax would be objected to. That the Post Office is not so much a tax as a regulation, as it compels no person to send letters by it, as he may send it by a private messenger.
That they would not object to duty laid upon importation as considering the sea as belonging to Great Britain, and anything passing that sea would be subject to Great Britain. They would object to duty upon exportation if it lay hard upon their commerce and prevent sale in foreign parts, but they might object by expediency without calling the right into question.
Ellis mentions several instances of duties upon exportation, particularly that upon tobacco exported coastwise of a penny per pound.
That the people of the West Indies have in his opinion the same rights as the people of N. America.
That there is a poll tax in Pennsylvania of 15 shillings per head upon every man unmarried above 21 years age. The poll tax and the tax upon land raise about £30,000 in Pennsylvania money and £30,000 in sterling.
That if the inhabitants are dissatisfied with this country, they will use worse manufactures of their own, though dearer than the English, as they would pay as much to gratify one passion as another, to gratify their resentment as readily as to feed their pride or their vanity.
That they have at present an administration of justice in criminal matters and would do without them in civil matters till they can find a remedy.

That as the principal distributors have resigned their offices who would have the greatest profits, it is not probable that any sub-distributor would undertake.
That in his own opinion he should sooner trust to debt of honour than take the stamps, and he believes this would be the general practice. That he believes it would require a great force to be distributed about the country for the protection of the stamps and stamp officers.
That gentlemen may in time by abolishing distinction between internal and external taxes teach them to change their own present opinion and abolish it likewise. By the word taxes they have always considered internal taxes only, and when they mean external taxes they use the word duties. By the word impositions are meant internal taxes or other charges such as billeting men.
